
	
		I
		111th CONGRESS
		1st Session
		H. R. 4050
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend temporarily the duty suspension on
		  Diaminodecane.
	
	
		1.Diaminodecane
			(a)In
			 generalHeading 9902.23.02 of
			 the Harmonized Tariff Schedule of the United States (relating to Diaminodecane)
			 is amended, in the effective period column, by striking
			 12/31/2009 and inserting 12/31/2012.
			(b)Effective
			 dateThe amendment made by
			 this section applies with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
